The opinion of the court was delivered,
by
Thompson, C. J.
The Act of 29th March 1832, relating to the Orphans’ Court, provides “that any person aggrieved by a definitive sentence or decree of the Orphans’ Court may appeal from the same to the Supreme Court ” within three years after such final sentence or decree.
' It is only in cases where there is a final decree or sentence that •an appeal is allowed. In this case now before us no such decree has been entered. The auditor proposed none. In his report he stated that he “ declined to report further than that if the devises in question have lapsed, Mrs. Mitchell, under the residuary clause” of the will under consideration, “ will be entitled to the income *504of the lapsed shares for life.” The court made no decree on the facts and conclusions of the auditor, only stating, in its opinion, “ that on the representations of the parties, and in order to afford an opportunity for an immediate appeal, the court, without argument and for these reasons, dismiss the exceptions and affirm the report of the auditor, and decree accordingly.”
The auditor’s report culminating in no finality, the dismissal of the exceptions to it left it in the same situation. The decree only dismissed the exceptions, which had no final decree to operate upon. There was, therefore, nothing to appeal from, and nothing upon which this court could act to affirm or reverse. In that state of the case we have no jurisdiction, the Orphans’ Court not having so acted as to give this court jurisdiction on appeal. Under such circumstances, were we to express any opinion on points raised, they would be extrajudicial and not binding on anybody — not even on ourselves as a court. Besides, our opinion, if given, would only be-advisory, and if adopted in the court below, its decree would be subject to appeal, and thus we might have several appeals in a single case. This is not so much a reason for dismissing the appeal.as it shows the reason for the requirement of the statute, that there must be a definitive sentence or decree to authorize an appeal. Eor these reasons the appeal must be quashed.
Appeal quashed.